Citation Nr: 1535347	
Decision Date: 08/18/15    Archive Date: 08/20/15

DOCKET NO.  12-00 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include bipolar disorder (manic depressive), posttraumatic stress disorder (PTSD), and anxiety disorder, not otherwise specified.


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

D. Havivi, Associate Counsel



INTRODUCTION

The Veteran had active service from August 1966 to August 1968.  

This matter comes before the Board of Veterans' Appeals (Board) from September 2010 and June 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

These claims were previously remanded by the Board in April 2013 and December 2014.  The requirements of the remands were substantially fulfilled and the case is properly before the Board.  

The Veteran testified before a Decision Review Office (DRO) at the RO in December 2012 and before the undersigned, via videoconference, in September 2014.  Transcripts of those hearing are associated with the claims file.  

This appeal was processed using the Veterans Benefits Management System.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  


FINDINGS OF FACT

1.  The Veteran is not diagnosed with PTSD.  

2.  The preponderance of the evidence shows that the Veteran's acquired psychiatric disabilities are less likely than not related to his service. 







CONCLUSION OF LAW

The criteria for entitlement to service connection for an acquired psychiatric disorder, including PTSD, have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in April 2011 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain.  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim and, as warranted by law, affording the Veteran VA examinations in May 2011, July 2011, and April 2015.  There is no additional evidence that need be obtained.  

The record reflects that at the September 2014 hearing the undersigned explained the issue, focused on the elements necessary to substantiate the claim, and sought to identify any further development that was required to help substantiate the claim.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the hearing.

Merits of the Claim

Generally, to provide service connection, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

With chronic diseases shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  Chronic diseases are listed in 38 C.F.R. § 3.309(a) and include psychoses.  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  Chronic diseases can be presumed related to service when a veteran has certain qualifying service and the chronic disease becomes manifest to a degree of 10 percent within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1131, 1133 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection for posttraumatic stress disorder requires medical evidence diagnosing the condition in accordance with the Diagnostic and Statistical Manual of Mental Disorders; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f), 4.125(a).

The Veteran's service treatment record does not show any psychiatric injury, event, or treatment.  The Veteran's August 1968 separation examination shows the Veteran denied any psychiatric issues; psychiatric evaluation was normal at that time.  There is no evidence the Veteran was involved in combat as part of his service.  

The Veteran underwent an August 2009 Social Security psychiatric examination. There, the examiner diagnosed bipolar disorder in full remission, anxiety not otherwise specified, and ethanol dependence in sustained partial remission.  No opinion was rendered.  

The Veteran was afforded a VA examination for PTSD in May 2011.  There, the examiner declined to diagnose PTSD.  Instead, she diagnosed bipolar disorder, noting that the most recent episode was manic and though it was severe with psychotic features, it was controlled by medication.  The Veteran stated that while in service, he saw dead and wounded and that he saw a man commit suicide, but that he was "not on the front lines."  The examiner opined that this bipolar disorder was unlikely due to or the result of service because it began in 2003 around the time the Veteran was nearing retirement.   She stated that records indicated that he was abusing alcohol around this time as well.  She also addressed the Veteran's wife's lay statement indicating that he has exhibited "post war" symptoms in the past, but opined it was unclear to what extent these are related to current symptoms.  Based on his 38-year tenure at work, the examiner concluded that it was unlikely that bipolar disorder symptoms were significantly impairing.  

The Veteran was afforded a contract examination for Social Security in July 2011.  The examiner noted the Veteran reported and looked anxious.  The examiner diagnosed bipolar disorder, partly by history, and noted the Veteran's history of psychosis.  The examiner ruled out a cognitive disorder not otherwise specified, noting that the Veteran was tested several times in the past, the last time a year ago per his wife.  No opinion was rendered.  

SSA records from a September 2011 decision show the primary diagnosis was a mood/nervous disorder and the secondary was anxiety disorder.  Bipolar disorder was also diagnosed.  

The Veteran was afforded a VA PTSD examination in April 2015.  The examiner diagnosed severe bipolar disorder with psychotic features which was currently controlled by medication.  He stated that the current disability was not related to a fear of hostile military and/or terrorist activity.  The examiner opined that the Veteran's disability was not first incurred, diagnosed, and/or treated during his service.  He noted that during the examination the Veteran denied a history of mental health problems in service.  The examiner also determined that a diagnosis of PTSD was not warranted.  Regarding anxiety, the examiner opined that based on the Veteran's history of receiving treatment for this disability, it appears that symptoms of anxiety existing since November 2009 would most accurately be subsumed under the diagnosis of bipolar disorder with psychotic features, and would not warrant a separate diagnosis of "anxiety disorder"  The examiner explained that symptoms of "anxiety" are commonly reported in individuals experiencing bipolar disorder with psychotic symptoms and in such instances are not normally diagnosed as a separate "anxiety disorder." as mood lability and psychosis frequently manifest symptoms of "anxiety" in patients with such disorders.  

The Veteran also sought VA outpatient treatment and private treatment for his disabilities.  While these corroborated his symptoms, they did not render any etiological opinions.  

The Veteran and his wife have submitted several statements relating his current disability to his service.  As lay persons, they do not have the education or training to make a complex medical decision such as relating a psychiatric disorder to service or diagnosing PTSD.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, these statements are not probative as to the current psychiatric diagnosis or the etiology of such.  Lay persons are competent to testify regarding observable symptomatology.  In this case, during her testimony before the DRO, the Veteran's wife relayed that the Veteran had some episodes in 1976.  Before the undersigned she elaborated that this information came from the Veteran's ex-wife and was not observed by the Veteran's current wife.  The Veteran and his current wife met in the early 1990s, and she had observed him to use alcohol.  When asked, the Veteran could not remember if he had any episodes in the mid to late 1970s or 1980s.  He did not recall having problems in service.  Overall, the lay statements do not establish that the Veteran had any mental health problems during service or until many years after the Veteran's separation from service.

Here, the Veteran has an acquired psychiatric disorder.  There is no evidence of any such disorder in service or within a year of separation.  The Veteran has not been diagnosed with PTSD at any examination or during treatment.  Instead, his symptoms are characterized as bipolar disorder with psychotic features.  The Veteran has also been diagnosed with anxiety not otherwise specified, but the April 2015 examiner stated that these symptoms were common in individuals with bipolar disorder, and they did not require a separate diagnosis.  Both etiological opinions noted the long period of time between the Veteran's separation from service and first treatment of any psychiatric disorder and therefore did not relate service and the current disability.  Both examiners solicited a history from the Veteran and they supported their opinions with sufficient rationale, and their opinions are therefore given great probative weight.  The December 2014 Board remand requested a psychiatric examination and opinion regarding all diagnosed psychiatric disorders.  The Veteran was afforded a PTSD examination where the examiner declined to diagnose PTSD, but described and discussed the diagnoses of bipolar disorder and anxiety not otherwise specified.  Therefore, the Board holds the directives of the remand substantially fulfilled.   Because all examiners declined to diagnose PTSD, the Board cannot grant entitlement to service connection for it.  The preponderance of the probative evidence shows that the Veteran's other acquired psychiatric disorders are less likely than not related to service.  Therefore, the Board cannot grant entitlement to any acquired psychiatric disorder.  

As the preponderance of the evidence is against the claim the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107.  





ORDER

Entitlement to service connection for an acquired psychiatric disorder to include bipolar disorder (manic depressive), posttraumatic stress disorder (PTSD), and anxiety disorder, not otherwise specified is denied.



____________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


